United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glouster, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2011
Issued: April 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 7, 2011 appellant, through her attorney, filed a timely appeal from a
July 29, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established disability for wage-loss commencing
July 18, 2006.
FACTUAL HISTORY
The case has been before the Board on prior appeals. By decision dated July 11, 2008,
the Board remanded the case for further development of the medical evidence.2 Appellant had
1

5 U.S.C. § 8101 et seq.

2

Docket No. 08-687 (issued July 11, 2008).

filed an occupational claim based on carrying her mailbag as a part-time letter carrier and OWCP
had accepted the claim on November 27, 2006 for lumbar degenerative disc disease, lumbar facet
arthropathy and lumbar radiculitis. She had stopped working and claimed compensation as of
July 18, 2006. The Board remanded the case for further development of the medical evidence.
In a decision dated September 3, 2009, the Board found a conflict in the medical
evidence under 5 U.S.C. § 8123(a) as to whether appellant had an employment-related disability
commencing July 18, 2006.3 The case was remanded to resolve the conflict. In an order dated
December 17, 2010, the Board remanded the case to OWCP.4 The Board noted that OWCP had
never properly rescinded acceptance of the conditions accepted on November 27, 2006, yet the
statement of accepted facts (SOAF) indicated that lumbar facet arthopathy and lumbar
degenerative disc disease were not employment related. The case was remanded for OWCP to
prepare a proper SOAF and secure a rationalized medical opinion from the referee physician.
OWCP referred appellant to Dr. Arthur Hughes, a Board-certified neurologist selected as
a referee physician. The questions posed to Dr. Hughes included a question as to whether there
was an employment-related aggravation of a preexisting condition and whether appellant “has
been disabled since [July 18, 2006] due to any employment[-]related aggravation of her
degenerative disc disease.”
In a report dated June 16, 2011, Dr. Hughes noted that the accepted conditions were
lumbar radiculitis, lumbar degenerative disc disease and lumbar facet arthropathy. He provided
a history and results on examination and diagnosed lower back and left leg pain by history of
uncertain cause. In response to the questions posed, Dr. Hughes opined that there was no
evidence that the job as a letter carrier aggravated the preexisting lumbar degenerative disc
disease. He further opined that appellant had not been disabled since July 18, 2006 due to an
employment-related aggravation of degenerative disc disease. Dr. Hughes stated that she had
lower back pain, which is not a consequence of degenerative disc disease. As to disability, he
stated, “By her history, [appellant] was not, however, capable of performing her duties as a letter
carrier as a consequence of lower back pain. This is based on appellant’s history and supporting
history in the medical record regarding ongoing lower back pain.”
By decision dated July 29, 2011, OWCP determined that appellant was not entitled to
compensation commencing July 18, 2006. It found the weight of the evidence was represented
by Dr. Hughes.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 The term disability is
3

Docket No. 09-353 (issued September 3, 2009).

4

Docket No. 10-675 (issued December 17, 2010).

5

5 U.S.C. §§ 8101-8193.

6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

2

defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.7
ANALYSIS
OWCP accepted lumbar degenerative disc disease, lumbar facet arthropathy and lumbar
radiculitis on November 27, 2006.
The medical issue in this case is whether appellant was disabled during the period
July 18, 2006 to January 3, 2007 due to an accepted employment-related condition.
The report from Dr. Hughes does not resolve this issue. The questions posed to
Dr. Hughes did not accurately identify the issue and his report does not clearly address the issue.
OWCP asked him if there was an employment-related aggravation and if appellant had been
disabled due to an aggravation. The issue does not involve an aggravation of a preexisting
condition as OWCP accepted the underlying degenerative disc disease. As to disability,
Dr. Hughes appeared to indicate that appellant was disabled for some period due to low back
pain, but the period was unclear. In addition, he referred only to “uncertain” and “undetermined”
as causes of the back pain, without further explanation.
The case will be remanded to OWCP to properly resolve the issue. On return of the case
record, OWCP should secure a supplemental report that addresses the issue presented. The
referee physician should have a clear understanding of the accepted employment-related
conditions and provide a rationalized opinion as to an employment-related disability for the dateof-injury position during the period July 18, 2006 to January 3, 2007. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for further development of the
medical evidence.

7

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2011 is set aside and the case remanded for further
actions consistent with this decision of the Board.
Issued: April 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

